Citation Nr: 1033091	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO. 09-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating for adenocarcinoma of the 
prostate, status post beam radiation treatment, in excess of 10 
percent prior to November 11, 2008, and in excess of 20 percent 
from November 11, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to December 
1976.

The Veteran's claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefits sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Prior to November 11, 2008, the Veteran's adenocarcinoma of 
the prostate was not manifested by urinary leakage requiring the 
wearing of absorbent materials that must be changed less than two 
times per day, or evidence of daytime voiding interval between 
one and two hours, or awakening to void three to four times per 
night.

2.  Since November 11, 2008, the Veteran's adenocarcinoma of the 
prostate has not been manifested by urinary leakage that requires 
the wearing of absorbent materials that must be changed two to 
four times per day, or a daytime voiding interval less than one 
hour, or awakening to void five or more times per night.


CONCLUSIONS OF LAW

1.  Prior to November 11, 2008, the criteria for an initial 
rating in excess of 10 percent for the adenocarcinoma of the 
prostate, status post beam radiation treatment, were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.115b, Diagnostic Code 7528 (2009).

2.  Since November 11, 2008, the criteria for an initial rating 
in excess of 20 percent for adenocarcinoma of the prostate, 
status post beam radiation treatment, were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.115b, Diagnostic Code 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of the January 2008 letter from the RO to the Veteran.  See 
Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). Moreover, the Veteran's claim arises from his 
disagreement with the initial evaluations following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. 
Nicholson, 1 Vet. App. 112 (2007).  Therefore, no further notice 
is required for this claim. 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran essentially contends that the initial evaluation 
assigned for his adenocarcinoma of the prostate, status post beam 
radiation treatment, does not accurately reflect the severity of 
the disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations. See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities. The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case. See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion. See Tedeschi v. Brown, 7 Vet. App. 411,414 
(1995).

Evidence to be considered in the appeal of an initial rating is 
not limited to that reflecting the then current severity of the 
disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  A 
disability must be considered in the context of the whole 
recorded history.  Consistent with the facts found, the ratings 
may be higher or lower for different segments of the time, i.e., 
the ratings may be "staged." Id.  In this case, the present 
assignment of ratings are already staged for two distinct periods 
of time.

The Veteran was diagnosed with prostate cancer in 2006 and he 
filed a claim for service connection for this condition in July 
2007.  In the June 2008 rating decision at issue in this appeal, 
the Veteran was awarded service connection for prostate 
adenocarcinoma, status post external beam radiation treatment.  
He was assigned a 10 percent rating under Diagnostic Code 7528 
for malignant neoplasms of the genitourinary system effective 
July 13, 2007, the date of his claim.  The Veteran challenged the 
appropriateness of the initial rating by way of his June 2008 
Notice of Disagreement.  In February 2009, the RO denied service 
connection for radiation proctitis and for erectile dysfunction 
as secondary conditions.  And, in May 2010, the RO increased the 
rating at issue to 20 percent, effective November 11, 2008.  
Thus, the issue at hand is whether a rating in excess of 10 
percent is warranted prior to November 11, 2008, and whether a 
rating in excess of 20 percent is warranted since November 11, 
2008.

In this case, the Veteran is service-connected for adenocarcinoma 
of the prostate. Pursuant to Diagnostic Code 7528, a 100 percent 
evaluation is awarded for prostate cancer.  Following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of six 
months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 38 
C.F.R. § 3.105(e).  (The Veteran in this case did not file his 
claim until following the cessation of therapeutic measures.)  If 
there has been no local reoccurrences or metastasis, any 
residuals are rated as voiding dysfunction or renal dysfunction, 
whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 
7528 (Note 1).

Voiding dysfunctions are rated as urine leakage, frequency, or 
obstructed voiding.

The rating criteria for urine leakage are as follows:

A rating of 20 percent is assigned for leakage 
requiring the wearing of absorbent materials that must 
be changed less than two times per day.

A rating of 40 percent is assigned for leakage 
requiring the wearing of absorbent materials that must 
be changed two to four times per day.

A rating of 60 percent is assigned for leakage 
requiring the use of an appliance or the wearing of 
absorbent materials that must be changed more than 
four times per day.


The rating criteria for urinary frequency are as follows:

A rating of 10 percent is assigned for daytime voiding 
interval between two and three hours, or awakening to 
void two times per night.

A rating of 20 percent is assigned for daytime voiding 
interval between one and two hours, or awakening to 
void three to four times per night.

A rating of 40 percent is assigned for daytime voiding 
interval less than one hour or awakening to void five 
or more times per night.

The rating criteria for obstructed voiding are as follows:

A rating of 0 percent is assigned for obstructive 
symptomatology with or without stricture disease 
requiring dilation one to two times per year.

A rating of 10 percent is assigned for marked 
obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) Post void residuals 
greater than 150 cc. (2) Uroflowmetry, markedly 
diminished peak flow rate (less than 10 cc/sec.). (3) 
Recurrent urinary tract infections secondary to 
obstruction. (4) Stricture disease requiring periodic 
dilation every two to three months.

A rating of 30 percent is assigned for urinary 
retention requiring intermittent or continuous 
catheterization.

A. Evaluation prior to November 11, 2008

The Board notes that there is no evidence of obstructed voiding 
in the record.  As for urine leakage or frequency, the next 
higher rating of 20 percent is warranted where there is evidence 
of leakage requiring the wearing of absorbent materials that must 
be changed less than two times per day, or evidence of daytime 
voiding interval between one and two hours, or awakening to void 
three to four times per night.

The Veteran's private medical records and VA examination reports 
prior to November 11, 2008, were reviewed completely.  In January 
2007, the Veteran reported to Dr. H. that there was no change in 
his urinary pattern.  In July 2007, he reported to the same 
physician that he gets up 4 to 6 times per night, but that was 
due to eating watermelon.  The Veteran was afforded a VA 
genitourinary examination in April 2008, at which time he 
reported four episodes of urinary frequency a day with one to two 
episodes at night.  He denied incontinence or the use of 
absorbent pads at that time.  There is no additional medical 
evidence in the file regarding urinary leakage or frequency.  

These available records do not show leakage requiring the wearing 
of absorbent materials that must be changed less than two times 
per day, or evidence of daytime voiding interval between one and 
two hours, or awakening to void three to four times per night.  
As such, a rating in excess of 10 percent prior to November 11, 
2008, is not warranted.

There are no other Code sections for consideration.  The Board 
has considered the applicability of other areas of dysfunction, 
such as obstructed voiding, or urinary tract infection, but these 
are not raised by the medical evidence, nor are they contemplated 
under Diagnostic Code 7528.

B. Evaluation since November 11, 2008

Again, the Veteran receives a 20 percent rating since November 
11, 2008.  The next higher rating of 40 percent is warranted 
where there is evidence of leakage requiring the wearing of 
absorbent materials that must be changed two to four times per 
day, or evidence of daytime voiding interval less than one hour, 
or awakening to void five or more times per night.

In November 2008, the Veteran's private urologist, Dr. H., 
submitted a report in support of his claim.  In that report, the 
doctor stated that the Veteran had "an abnormal voiding pattern 
characterized by nocturia 3-4 times at night, despite being on 
Flomax.  He also has urinary frequency and urgency."  And, in 
January 2009, the Veteran was afforded an updated VA examination.  
This was primarily for the purpose of determining the etiology of 
his erectile dysfunction and radiation proctitis, which were 
separately considered.  During that examination, the Veteran did 
report "urinary frequency and some post void dribbling.  He 
admits four to five episodes of urinary frequency a day and three 
to four episodes of nocturia."  He also reported that he had 
developed some incontinence in prior months and started wearing 
absorbent pads.  He reported the use of "at least one a day, 
sometimes up to three."

Following the 2009 VA examination, the RO increased the rating to 
20 percent, effective November 11, 2008, the date of the private 
physician's report.

In July 2010, the Veteran provided testimony in support of his 
claim before the BVA in a videoconference hearing.  He reported 
that he had begun using absorbent pads more regularly and that he 
changed the pads four to five times per day, depending on whether 
he had bleeding.  See hearing transcript at page 4.  The Board 
again notes that radiation proctitis, which is manifested by 
bleeding, is not service connected.  The Veteran also reported at 
the hearing that he gets up three to four times per night to 
urinate.  Id. at page 5.  There is no additional evidence in the 
record to support the Veteran's claim. 

The medical evidence does not suggest that urinary leakage 
requires the wearing of absorbent materials that must be changed 
two to four times per day, or evidence of daytime voiding 
interval less than one hour, or awakening to void five or more 
times per night, at any time during the course of the Veteran's 
claim.  The Board does recognize that the Veteran reported at his 
hearing that he changes out his pads four to five times per day, 
but he reported that to be due to bleeding, which is not a 
service-connected. There is no showing that an increase is 
warranted in excess of 20 percent for urinary frequency or 
leakage. 

There are no other Code sections for consideration. The Board has 
considered the applicability of other areas of dysfunction, such 
as obstructed voiding, or urinary tract infection, but these are 
not sufficiently raised by the medical evidence, nor are they 
contemplated under Diagnostic Code 7528.

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Here, there is no evidence in the record to support the Veteran's 
claim, thus, the preponderance of the evidence weighs against the 
claim. The criteria for ratings in excess of that currently 
assigned are not met at any time. 

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008)  

In this instance, the Veteran's symptomatology is clearly 
accounted for in Diagnostic Code 7528.  As such, the Board finds 
that the Diagnostic Code for the Veteran's service-connected 
disability adequately describes the current disability levels and 
symptomatology and does not present an exceptional disability 
picture, a referral for an extraschedular rating is not 
warranted.      


ORDER

An initial rating for adenocarcinoma of the prostate, status post 
beam radiation treatment, in excess of 10 percent prior to 
November 11, 2008, and in excess of 20 percent from November 11, 
2008, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


